Citation Nr: 1634155	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbar spine degenerative disc disease (DDD).  

2.  Entitlement to a disability rating in excess of 20 percent for cervical spine spondylosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to June 2005 with prior periods of active duty for training (ACDUTRA).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the May 2012 substantive appeal, the Veteran requested a videoconference hearing.  A hearing was scheduled in October 2012.  The Veteran failed to appear for the hearing, and his hearing request is therefore deemed withdrawn.  38 C.F.R.
§ 20.702(d).  

The Board previously remanded for further development in the case in February 2014 and February 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets additional delay to the Veteran, another remand is necessary to ensure that due process is followed and that he is afforded every possible consideration.  

The Board remanded the case in February 2015 to obtain VA examinations of the cervical and lumbar spine.   VA examinations of the cervical and lumbar spine were completed in December 2015.   
Under 38 C.F.R. § 4.59, joints should be testified for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court held that § 4.59 creates a requirement that certain range of motion testing be conducted for joint disabilities.  

The December 2015 examinations are inadequate because the reports do not include range of motion measurements in passive motion and in weight-bearing and nonweight-bearing.  In light of the deficiencies in the December 2015 examinations, it is necessary to remand the claims for new examinations. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine and cervical spine disabilities.   

All indicated tests should be performed and all findings should be reported in detail.  The examiner should provide complete range of motion findings for the lumbar and cervical spine, reported in degrees.  The examiner should measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should determine whether the lumbar or cervical spine disabilities are manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

If there is pain on motion, the examiner should note the point in the range of motion where pain occurs.  In addition, if there are flare-ups, the examiner should, to the extent possible, note any additional limitation of motion during flare-ups.

The examiner should specifically identify any evidence of neurological impairment associated with the lumbar and cervical spine disabilities.  

The examiner should assess the frequency and duration of any episodes of intervertebral disc syndrome and should describe the frequency and duration of any periods during which intervertebral disc syndrome has required bed rest prescribed by a physician.

2.  After completion of the requested development, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




